NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0083n.06
                           Filed: February 3, 2005

                                            No. 03-2270

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


ALEKSANDR RASKIN,                  )
                                   )
     Plaintiff-Appellee,           )
                                   )
v.                                 )                           On Appeal from the United States
                                   )                           District Court for the Eastern
UNUM PROVIDENT CORP., and THE PAUL )                           District of Michigan
REVERE LIFE INS. CO.,              )
                                   )
     Defendants-Appellants.        )




Before:        BOGGS, Chief Judge; CLAY, Circuit Judge; and WALTER, District Judge.*

               BOGGS, Chief Judge. Defendants appeal from the district court’s order granting

disability benefits to plaintiff. The companies paid benefits to plaintiff before discontinuing the

benefits following an investigation. The district court ruled that the termination of benefits had been

arbitrary and capricious. We disagree and conclude that the decision by defendants to discontinue

plaintiff’s benefits was not arbitrary and capricious. Because the defendants offered a reasoned

explanation based on the available evidence, we now reverse.



                                                  I



       *
        The Honorable Donald E. Walter, United States District Judge for the Western District of
Louisiana, sitting by designation.
No. 03-2270
Raskin v. Unum Provident Corp.

       In 1996, Aleksandr Raskin was working as a software developer for Engineering Technology

Associates, which had purchased disability insurance for its employees from defendant Paul Revere

Life Insurance Company (“Paul Revere”), which is a subsidiary of defendant UNUM. The policy

under which Raskin was insured defines disability as follows:

       TOTAL DISABILITY or TOTALLY DISABLED FROM THE EMPLOYEE’S
       OWN OCCUPATION means that until he reaches the end of his Maximum Benefit
       Period, the Employee:

               1.     is unable to perform the important duties of his own occupation on a
                      Full-time or part-time basis because of an Injury or Sickness that
                      started while insured under this Policy;

               2.     does not work at all; and

               3.     is under Doctor’s Care.

J.A. 57. In late 1996, Raskin developed leukemia. In November of that year, he underwent surgery

for a bone marrow transplant related to that disease. Because of complications resulting from that

operation, he successfully filed for benefits in January 1997. In the years that followed, Raskin,

whose eyesight was already compromised because a childhood injury left him blind in his left eye,

developed chronic graft-versus-host disease resulting in inflammation and dryness of the eyes. He

also developed a cataract in his right eye, for which he underwent surgery in June 2000.

       Dr. Ila Shah-Reddy took over primary care for Raskin in May 2000. In September 2000,

Judy Ellington, R.N., an employee of Paul Revere, interviewed Dr. Shah-Reddy about Raskin’s

condition and ability to return to work. Ellington prepared a memorandum summarizing their

conversation, which included comments from Dr. Shah-Reddy that Raskin could return to work part-

time and progress to full time without any restrictions or limitations. Dr. Shah-Reddy also

                                                -2-
No. 03-2270
Raskin v. Unum Provident Corp.

recommended the insurance company contact Dr. Tobias George, Raskin’s treating ophthalmologist.

       Paul Revere faxed Dr. George, who had performed Raskin’s cataract surgery, a letter asking

for Raskin’s medical records and asking if his ophthalmological conditions limited his ability to

return to work. On January 16, 2001, Dr. George faxed them a one-sentence note stating that Raskin

was able to return to his previous job. That same day, Paul Revere wrote Raskin informing him that

it was terminating his benefits.

       On February 14, 2001, Raskin filed an administrative appeal, in which he included a letter

from Dr. Shah-Reddy. Dr. Shah-Reddy now claimed that Raskin could not return to work until

September 2001 at the earliest. She noted that Ellington, Paul Revere’s interviewer, never asked

whether Raskin could return to work specifically as a computer programmer. Also, she noted

Ellington’s failure to mention that should Raskin lose his disability payments, he would not be able

to afford his medications. This created a conflict in the medical opinions, with Dr. George

advocating a return to work and Dr. Shah-Reddy recommending against one. Defendants responded

by having Dr. P. F. McSharry review the file. Dr. McSharry concluded that, based on the record

before him, defendants should defer to Dr. George’s opinion and therefore deny Raskin further

benefits. On February 14, 2001, Paul Revere did uphold its original decision.

       On March 5, 2001, Raskin again contested the decision, including a letter from Dr. N. Elyas.

Pursuant to this appeal, Dr. George wrote another letter to defendants’ consultant, informing her of

the cataract surgery in June 2000 that successfully repaired Raskin’s visual acuity. He noted,

however, that Raskin still had other problems, specifically his eye dryness, that limited his abilities

to perform his previous job as a computer programmer. Dr. George now found “it very doubtful that

                                                 -3-
No. 03-2270
Raskin v. Unum Provident Corp.

[Raskin] could return to work in his present condition . . . .” J.A. 41. Dr. George also recommended

that should Raskin return to work in the future, he be given a rest for ten minutes of every hour. Dr.

Shah-Reddy reiterated her opinion that Raskin was unable to work. Her letter of March 16, 2001

noted that Raskin had graft-versus-host disease; that he was on expensive medications; and, that his

return to working as a software developer was complicated by his cataract. Dr. McSharry again

reviewed the file. This time, he concluded that while Dr. George determined Raskin could return

to work, he could not disagree with Dr. Shah-Reddy’s conclusions. Following this opinion, Paul

Revere asked Dr. Shah-Reddy to list Raskin’s specific restrictions and limitations. In May, Dr.

Shah-Reddy replied with a letter that restated her earlier claims. On May 30, Dr. Joseph Uberti, who

had supervised Raskin’s bone marrow transplant in 1996, wrote a letter confirming that Raskin still

had eye dryness that would make it difficult for him to work.

        Paul Revere then asked a case manager, Pat Branham, to review the file. Branham concluded

that Dr. Shah-Reddy’s change in position was without justification. Branham took particular note

of Dr. Shah-Reddy’s lack of evidence for her change of opinion and her failure to provide specific

restrictions and limitations. Paul Revere also asked another ophthalmologist, Dr. John E. Miller,

to examine the medical records. Dr. Miller concluded that Raskin could return to work, based on

his improved visual acuity. He counseled that the use of extra eye lubricant and rest periods would

make Raskin better able to perform as a computer programmer. On July 12, 2001, Paul Revere sent

its final decision to Raskin, affirming the denial of benefits and explaining the basis for its decision.

        Raskin subsequently sued defendants in state court. Defendants removed the case on the

grounds that Raskin’s claims were pre-empted by the Employee Retirement Income Security Act

                                                  -4-
No. 03-2270
Raskin v. Unum Provident Corp.

of 1974, 29 U.S.C. §§ 1001–1461 (ERISA). On July 10, 2003, the district court heard arguments

based on the administrative record and thereafter granted Raskin’s motion seeking ERISA benefits.

It entered an order to that effect on August 26, 2003. Defendants timely appeal, arguing that the

decision to deny benefits was not arbitrary and capricious.



                                                  II

       We review the decision of a district court in an ERISA benefits case de novo. Spangler v.

Lockheed Martin Energy Sys., Inc., 313 F.3d 356, 361 (6th Cir. 2002). If a benefit plan gives the

plan administrator discretionary authority to determine eligibility for benefits or to construe the

terms of the plan, this court examines the denial of benefits under the “arbitrary and capricious”

standard of review. Williams v. Int’l Paper Co., 227 F.3d 706, 710-11 (6th Cir. 2000) (citing

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 110-12, 115 (1989)). Because Paul Revere

had such authority under the plan, we inquire as to whether its denial of benefits to Raskin was

arbitrary and capricious. This standard is the most deferential form of judicial review of

administrative actions. See id. at 712. Under arbitrary and capricious review, this court “must

decide whether the plan administrator's decision was rational in light of the plan's provisions. Stated

differently, when it is possible to offer a reasoned explanation, based on the evidence, for a

particular outcome, that outcome is not arbitrary or capricious.” Ibid. (emphasis added, quotation

marks and internal citations omitted).

       The policy under which Raskin received benefits allowed Paul Revere both to determine

eligibility for benefits and to pay benefits to individual recipients. This arrangement could create

                                                 -5-
No. 03-2270
Raskin v. Unum Provident Corp.

the potential for a conflict of interest, as the same group that bears the cost also determines the

amount of cost by deciding who receives benefits. We have noted that the possibility of a conflict

of interest should be considered as a factor in determining whether the denial of benefits was

arbitrary or capricious. See Univ. Hosp. of Cleveland v. Emerson Elec. Co., 202 F.3d 839, 846 (6th

Cir. 2000).

        Even considering that factor, we cannot say that Paul Revere’s denial of Raskin’s benefits

was arbitrary and capricious. Drs. Shah-Reddy and George both initially reported that Raskin could

return to work without any restrictions or limitations. Only after learning that their patient’s benefits

were being discontinued did the doctors change their opinions. Moreover, while Dr. George

expressed significant doubts about Raskin’s ability to return to work after his initial positive opinion,

he did not foreclose the possibility. Dr. George advised that if Raskin returned to work in the future,

he should receive hourly breaks. Such a situation, where Raskin took rests throughout the day, is

consistent with denying benefits under the terms of the policy, which preclude awarding benefits

if the insured is able to work part-time. Even assuming that Dr. George joined Dr. Shah-Reddy in

disapproving of Raskin’s return to work as a computer programmer, this court has cautioned against

giving significant weight to a doctor’s supplemental opinion when that opinion follows the patient’s

denial of benefits and is issued without any justification for the change. See McDonald v. Western-

Southern Life Ins. Co., 347 F.3d 161, 171 (6th Cir. 2003). Dr. Shah-Reddy offers only one possibly

valid explanation for her change of opinion: that Paul Revere’s interviewer, Ellington, did not ask

specifically if Raskin could return to work as a computer programmer. But that explanation is

insufficient, given her blanket approval of Raskin returning to work without any restrictions or

                                                  -6-
No. 03-2270
Raskin v. Unum Provident Corp.

limitations and Dr. George’s specific statement that Raskin could return to his previous job.

Furthermore, Dr. Shah-Reddy’s additional explanation that the interviewer failed to alert her to the

fact that Raskin would no longer receive his medication reveals the possibility of an improper

motive for her change of opinion.

       Paul Revere also had grounds for finding Dr. Shah-Reddy’s opinion deficient. She did not

provide any new clinical data to support her change of opinion. See ibid. Despite being asked by

Paul Revere to do so, Dr. Shah-Reddy never provided specific restrictions or limitations affecting

Raskin’s ability to return to work. While she stated Raskin was on medication, she never indicated

that it would interfere with his ability to perform his job. If she had said so, she would have

contradicted her initial interview, in which she stated that Raskin was on medication but maintained

that he could return to work without limitations. Dr. Shah-Reddy pointed out that the medication

Raskin took was expensive, which again reveals a possible inappropriate motivation. Moreover, a

crucial part of her opinion was incorrect. She stated that Raskin could not return to work as a

computer programmer because he had a cataract; but that cataract had been successfully removed

by Dr. George almost a year before Dr. Shah-Reddy’s letter.

       In addition, Paul Revere had the opinions of Drs. McSharry and Miller. Dr. McSharry

initially determined that Paul Revere should deny benefits. Though he later changed his mind, he

did so based on Dr. Shah-Reddy’s subsequent reports that Paul Revere already had reason to

discount. Paul Revere also relied on the opinion of Dr. Miller, an ophthalmologist, who reviewed

Raskin’s file. Dr. Miller concluded that Raskin could return to work and offered specific steps to

assist him in returning.

                                               -7-
No. 03-2270
Raskin v. Unum Provident Corp.

       Paul Revere can therefore present a reasoned explanation for its denial of benefits. See

Williams, 227 F.3d at 712. It relied on the opinion of Drs. Miller and George in preference to the

opinions of Drs. Shah-Reddy and Uberti. See McDonald, 347 F.3d at 169 (stating that when a plan

administrator chooses to rely on the medical opinion of one doctor over another, that decision is

rarely arbitrary and capricious). Paul Revere had good reasons to discount Dr. Shah-Reddy’s second

recommendation, as she did not offer any valid reason for her change of opinion. She failed to

provide clear restrictions and limitations on Raskin’s ability to return to work or any new data on

which to rest her new recommendation. See id. at 171. Of course, denying Raskin benefits is not

the only possible reasoned explanation to draw from the evidence in this record. But our review of

Paul Revere’s action is not to identify if it is the only, or even the best, resolution. We simply ask

whether it is possible for Paul Revere to offer a reasoned explanation for its denial. See Williams,
227 F.3d at 712. On these facts and given this court’s precedents, Paul Revere offered such an

explanation.

       Appellee’s arguments to the contrary are unconvincing. Raskin relies heavily on our

decision in Spangler, 356 F.3d at 359-62. In that case, the defendant withheld parts of the plaintiff’s

file from the vocational consultant, in the hope of receiving a favorable result. See id. at 362

(concluding that defendant had “cherry-picked” the file to obtain a particular outcome). Raskin

concedes that Paul Revere never engaged in any such behavior during its investigation. Instead he

submits that defendant acted similarly in only choosing to credit medical opinions in its favor. This

argument misstates the company’s actions. Rather than simply choosing the favorable evidence,

Paul Revere asked experts, such as Drs. McSharry and Miller, to weigh the competing evaluations.

                                                 -8-
No. 03-2270
Raskin v. Unum Provident Corp.

Extending Spangler to the situation before us now would make any denial of benefits arbitrary and

capricious when there are competing medical opinions. But that is exactly contrary to the meaning

of arbitrary and capricious review. See McDonald, 347 F.3d at 169.

       Our conclusion is not affected by Raskin having been awarded disability benefits from the

Social Security Administration. Raskin’s successful pursuit of those benefits is not contained in the

administrative record, which is the only evidence that we review. See Wilkins v. Baptist Healthcare

Sys., Inc., 150 F.3d 609, 618 (6th Cir. 1998) (citing Rowan v. Unum Life Ins. Co., 119 F.3d 433, 437

(6th Cir. 1997)). Moreover, as the Supreme Court recently made clear in Black & Decker Disability

Plan v. Nord, 538 U.S. 822 (2003), benefits determinations under the Social Security Administration

follow a different set of procedures than ERISA claims because the procedures are designed to meet

the need of efficiently and uniformly administering a large system. See id. at 832-33.1 Therefore,

even if the Social Security Administration’s determination were properly before us, it would not

necessarily change the outcome of this case.

       For all these reasons, we cannot say that Paul Revere’s denial of benefits was arbitrary and

capricious. Because we conclude that it is possible for defendant to offer a reasoned explanation

of its decision, we REVERSE the judgment of the district court.




       1
         In Nord, the Supreme Court ruled that the treating physician rule could not be imported to
review of ERISA determinations. Id. at 834. Raskin’s reliance on that rule to justify the district
court’s award of benefits is therefore foreclosed.

                                                -9-
No. 03-2270
Raskin v. Unum Provident Corp.

       CLAY, Circuit Judge, dissenting. The defendants in this case moved from one doctor to

the next in their quest for an opinion that would “support” their desire to terminate Raskin’s benefits.

They had no luck with any of the doctors who actually examined Raskin, who insisted he was unable

to return to work, or with the first doctor they contracted to review his medical file, who agreed with

Raskin’s doctors’ assessment. When, at last, Dr. Miller reviewed Raskin’s file on Defendants’ behalf

and concluded that he was able to return to work, Defendants seized upon that opinion, scarcely

pausing to notice that it was obviously reached without the benefit of critical information. Because

the opinion of one under-informed physician who did not have an opportunity to actually examine

Plaintiff cannot reasonably prevail over the opposing views of several doctors, including some who

had actually examined Plaintiff and one who was hired by Defendants, I dissent from the majority’s

view that Defendants offered a reasoned explanation for their decision to terminate Raskin’s

benefits.

       The majority is correct that our review here is under the arbitrary and capricious standard,

“the most deferential form of judicial review of administrative actions.” However, this standard

does not convert this Court into a “rubber stamp” of the benefits plan administrator. Jones v.

Metropolitan Life Ins. Co, 385 F.3d 654, 661 (6th Cir. 2004), citing McDonald v. Western-Southern

Life Ins. Co., 347 F.3d 161, 172 (6th Cir. 2003). “Deferential review is not no review, and deference

need not be abject.” McDonald, 347 F.3d at 172 (citations and internal quotation marks omitted).

We remain obligated to “review the quantity and quality of the medical evidence and the opinions

on both sides of the issues.” Id.




                                                 - 10 -
No. 03-2270
Raskin v. Unum Provident Corp.

       I turn, then, to the line-up of medical opinions in this case. At the time of Raskin’s second

appeal, Paul Revere had evidence that the following doctors believed Raskin was unable to return

to his job as a computer programmer: his primary-care physician, Dr. Shah-Reddy; his

opthalmologist, Dr. George; Dr. Uberti, who supervised Raskin’s bone marrow transplant; and Dr.

McSharry, who was hired by Defendants to review Raskin’s file. Each of these doctors supported

their opinions with objective medical facts. Nonetheless, the majority weakly attempts to discredit

all of their opinions. I am unpersuaded by these efforts, for reasons I will turn to shortly.

       On the other side, only Dr. Miller, who never examined Raskin but was asked by Paul

Revere to review his medical file after all of the doctors just discussed opined that Raskin could not

return to his job2, was of the view that Raskin could return to work. In a circumstance conveniently

ignored by the majority opinion, Dr. Miller mistakenly believed that he was agreeing with Dr.

George, the treating opthalmologist, in recommending that Raskin return to his job. Apparently, Dr.

Miller had not been provided for review Dr. George’s letter setting forth Dr. George’s revised

opinion. Ironically, Dr. Miller cautioned that Dr. George should be consulted again before Raskin

was required to return to work. Of course, unbeknownst to Dr. Miller, Dr. George had been



       2
        I am, of course, aware that the Supreme Court has held that plan administrators are not
required to grant special deference to treating physicians. Black & Decker Disability Plan v. Nord,
538 U.S. 822 (2003). However, in Black & Decker, the plaintiff was referred to a doctor by the
insurance carrier, who then examined plaintiff and came to a different conclusion than his own
doctor. I submit that under the unique factual circumstances of a case like this, where every doctor
who examined Raskin concluded that he was not able to return to work, those opinions are entitled
to more weight than the sole opinion of a doctor who never saw the plaintiff and relied upon
incorrect information in forming his opinion. See Giroux v. Fortis Benefits Ins. Co., ___ F.Supp.
2d ___, 2005 WL 58140, *6 (D.Me. Jan. 11, 2005).

                                                - 11 -
No. 03-2270
Raskin v. Unum Provident Corp.

consulted again, and had advised that Raskin was unable to perform his job as a computer

programmer.

       As the majority concedes, there is one more factor weighing in the balance in this case: Paul

Revere’s conflict of interest in this case, as the party bearing responsibility both for deciding

eligibility benefits and for paying benefits to those eligible, must be weighed in determining whether

the denial of benefits was arbitrary and capricious. See Univ. Hosp. of Cleveland v. Emerson Elec.

Co., 202 F.3d 839, 846 (6th Cir. 2000). In short, Paul Revere’s self-interested decision to terminate

Raskin’s benefits was supported only by the opinion of a doctor hired by Paul Revere, who had

never examined Raskin, who mistakenly believed that Raskin’s opthalmologist had authorized his

return to work, and who conditioned his recommendation on the advice of Raskin’s opthalmologist,

who, when asked, opined that Raskin could not return to work. In contrast, Paul Revere’s decision

ignored the opinions of all four of the other doctors offering opinions in this case. Under the

circumstances, I fail to see how Paul Revere’s explanation for its termination of Raskin’s benefits

can fairly be considered “reasoned.”

       The majority attempts to bolster Paul Revere’s decision by attacking the doctors who

regarded Raskin as unable to work. I will briefly respond to these attacks, which are thoroughly

unpersuasive. First, the majority makes much of the fact that Dr. George and Dr. Shah-Reddy

initially offered cursory opinions that Raskin could return to work. Dr. Shah-Reddy explained that

Judy Ellington, the Paul Revere employee who had contacted Dr. Shah-Reddy for her original

opinion, failed to explain to her that Raskin worked as a computer programmer. Dr. Shah-Reddy

explained that Raskin suffered from low-grade graft versus host disease, and that this illness had

                                                - 12 -
No. 03-2270
Raskin v. Unum Provident Corp.

decreased his eyesight and caused tremendous eye dryness, making it impossible to work as a

computer programmer. Of course, Raskin’s position was highly relevant because under the terms

of the insurance policy provided by Paul Revere, a “total disability” means, in relevant part, that

the insured employee “is unable to perform the important duties of his own occupation” (emphasis

added).

          Dr. George, whose initial opinion was announced in a terse one-line fax (“[t]he above patient

is able to return to his previous job”), also reversed his position, explaining in a letter that Raskin

had severe keratitis sicca, brought on by his bone marrow transplant and making it “difficult for him

to keep his eyes open for any extended period of time, even with the use of artificial tears.

Therefore, I find it very doubtful that he could return to work in his present condition.” In

comparison to Dr. George’s first unexplained and unsupported one-sentence assertion that Raskin

could return to work, this subsequent letter reflects a thoughtful medical opinion based on objective

facts.

          Nonetheless, the majority takes great offense at the doctors’ revised opinions, contending

that in McDonald, “this court . . . cautioned against giving significant weight to a doctor’s

supplemental opinion when that opinion follows the patient’s denial of benefits and is issued without

any justification for the change.”       This language implies that the doctor who offered the

supplemental opinion in McDonald, Dr. Clary, did so to help the plaintiff challenge a denial of

benefits, when in fact Dr. Clary was the only doctor whose opinion supported the plan

administrator’s decision to terminate benefits. The factual circumstances of that case are quite

distinct from the facts here: after several other doctors disagreed with Dr. Clary, the plan

                                                 - 13 -
No. 03-2270
Raskin v. Unum Provident Corp.

administrator’s chief legal counsel, director of benefits, and nurse coordinator conducted a telephone

conversation with Dr. Clary in which they urged him to “clarify” his original report, which was

already fairly detailed. For example, Dr. Clary’s report discussed the results of a psychological test

performed on McDonald, made several diagnoses and concluded with a paragraph-long discussion

of how McDonald would fare in a work setting. McDonald, 347 F.3d at 164. Nevertheless,

following his conversation with the representatives of the plan administrator, Dr. Clary submitted

a“supplemental report” in which he “was much more forceful in his conclusion that McDonald was

able to engage in gainful employment.” McDonald, 347 F.3d at 171. Furthermore, this Court had

an additional reason to discount Dr. Clary’s opinion: his “absurd” conclusion that McDonald’s

“vigorous pursuit of disability claim would argue against disability for severe depression.” Id. at

172.

       In contrast, in this case, both Drs. Shah-Reddy and Dr. George originally offered very

perfunctory assessments that Raskin could return to work, but, on further reflection, revised those

opinions and presented compelling medical arguments in support of their revised opinions. Under

these circumstances, I do not believe that McDonald authorizes Paul Revere to ignore the revised,

and much more thoughtful and informed, opinions of Drs. Shah-Reddy and George.

       The majority also charges that Dr. George “did not foreclose the possibility” that Raskin

could return to work, but, in suggesting that if Raskin returned to work he should receive hourly

breaks, actually presented a position consistent with denying benefits because the terms of the policy

preclude providing benefits if the insured is able to work part-time. The majority’s argument

misleadingly implies that Dr. George stated that Raskin could return to work if he was given hourly

                                                - 14 -
No. 03-2270
Raskin v. Unum Provident Corp.

breaks. In fact, Dr. George’s view was that it was “very doubtful” that Raskin could return to work,

but that if a determination was made to the contrary, he should be given hourly breaks. In other

words, Dr. George was not of the view that under a set of certain conditions Raskin could return to

work; instead, he made it clear that he had grave doubts about Raskin’s ability to return to work,

whatever the conditions. The fact that he suggested an accommodation of Raskin’s disability in the

event that his opinion was rejected demonstrates his concern for his patient, which should not now

be used to cast doubt on the firmness of Dr. George’s opinion that Raskin could not return to work.



       Finally, the majority opinion unfairly impugns the integrity of Dr. Shah-Reddy without any

basis for doing so. The majority suggests that Dr. Shah-Reddy’s statement in her letter explaining

her change of opinion based upon Ellington’s failure to inform her that Raskin would no longer

receive his medication “reveals the possibility of an improper motive.” Quite to the contrary, Dr.

Shah-Reddy made it abundantly clear that Raskin needed his medicine in order to function;

therefore, it was medically appropriate for her to conclude that without his medicine, he would not

be able to work.

       It is remarkable that the majority is so willing to malign the substantial evidence supporting

the view that Raskin was unable to return to work, and yet is untroubled by the fact that the only

evidence on the other side, Dr. Miller’s letter, is rendered wholly unreliable by the fact that it was

offered based on Dr. Miller’s review of an incomplete file. The majority’s decision rewards Paul

Revere’s transparent effort to find any doctor, however ill-informed, to support its decision to

terminate Raskin’s benefits. I therefore respectfully dissent.

                                                - 15 -